Citation Nr: 0401344	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-00 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for left ear hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to July 
1968.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Togus, Maine Department of Veterans Affairs 
(VA) Regional Office (RO).

In May 2003, the appellant provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record.


FINDINGS OF FACT

1.  All appropriate notification action and pertinent 
development has been accomplished. 

2.  The veteran currently has left ear hearing loss 
disability that is related to his active military service.


CONCLUSION OF LAW

Left ear hearing loss disability was incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and subsequently codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).  The VCAA and the implementing regulations are 
applicable to the present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim.  
Therefore, no further development of the record is required 
to comply with the VCAA or the implementing regulations. 

Factual Background

The veteran served on active duty in the United States Air 
Force from January 1964 to July 1968; his DD Form 214 notes 
that his primary specialty was electronic intercept 
operations and analysis specialist.  Service medical records 
for this period of service include the report of an undated 
enlistment examination.  Audiometric evaluation revealed pure 
tone air conduction threshold levels, in decibels, as 
follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
-5 (10)
-5 (5)
-5 (5)
--
-5 (0)
--

(The figures in parentheses are reported pursuant to 
International Standards Organization (ISO) criteria in order 
to facilitate data comparison.  Audiometric findings were 
recorded pursuant to American Standards Association (ASA) 
standards prior to October 31, 1967, for service audiometric 
studies.)  At this time, no pertinent diagnosis was noted and 
the veteran was found to be physically qualified for 
enlistment.  During a December 1964 remote site examination, 
audiometric evaluation revealed pure tone air conduction 
threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
-10 (5)
-10 (0)
-10 (0)
-10 (0)
0 (5)
-10 (0)

At this time, no pertinent diagnosis was noted and the 
veteran was found to be physically qualified for remote site 
duty.  Upon separation examination in June 1968, audiometric 
evaluation revealed pure tone air conduction threshold 
levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
15 (30)
10 (20)
5 (15)
15 (25)
10 (15)
10 (20)

No pertinent diagnosis was noted and the veteran was found to 
be physically qualified for separation.

Following service, the veteran underwent audiometric 
evaluations at his job at the Department of Defense on 
several occasions.  In August 1990, audiometric evaluation 
revealed pure tone air conduction threshold levels, in 
decibels, as follows:
 

HERTZ
500
1000
2000
3000
4000
6000
LEFT
15
10
0
35
25
15

In July 1992, audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:


HERTZ
500
1000
2000
3000
4000
6000
LEFT
20
5
5
40
25
25

In March 1994, audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
10
5
0
40
25
30

In August 1994, audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
15
10
5
45
30
25

In July 2000, audiometric evaluation revealed pure tone air 
conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
10
5
0
45
30
35

In January 2001, audiometric evaluation revealed pure tone 
air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
10
10
5
45
35
35

In May 2001, the veteran submitted a claim for service 
connection for hearing loss disability of the left ear.

On the authorized VA audiological evaluation in December 
2001, pure tone thresholds, in decibels, were as follows:

HERTZ
500
1000
2000
3000
4000
6000
LEFT
20
15
10
50
35
--

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  The examiner stated that the 
veteran's "hearing acuity had worsened throughout his active 
duty but had nevertheless done so within normal limits."  
The examiner further stated, "as hearing loss due to noise 
exposure has not been demonstrated to worsen after the fact 
then the only rational conclusion is that [the veteran's] 
current hearing loss was acquired post active duty."

During a May 2003 videoconference hearing, the veteran 
testified that as a part of his military duties in service, 
he listened to static "wake noise" on earphones at a very 
high level.  He indicated that only wore the headphones on 
his left ear.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
incurrence or aggravation of organic disease of the nervous 
system (to include sensorineural hearing loss) may be 
presumed if it is manifested to a compensable degree within a 
year of the veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection also may be granted for any disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that hearing acuity is not considered a 
disability for purposes of an award of service connection 
unless audiometric test results, including speech recognition 
scores, have reached a certain level.  The provisions of 38 
C.F.R. § 3.385 provide that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

As indicated above, the December 2001 VA audiological 
evaluation demonstrates that the veteran currently has left 
ear hearing loss disability as defined by 38 C.F.R. § 3.385 
because the auditory threshold for 3000 Hertz was noted to be 
50 decibels.

The Board notes that service medical records clearly display 
a loss of hearing acuity from enlistment to the time of the 
veteran's separation examination in July 1968.  While these 
results likewise do not reflect a hearing loss disability for 
VA compensation purposes, they do show a decrease in hearing 
acuity.  The U. S. Court of Appeals for Veterans Claims has 
held that the threshold for normal hearing is from 0 to 20 
decibels, and higher threshold levels indicate some degree of 
hearing loss.  Hensley v.  Brown, 5 Vet. App. 155, 157 
(1993).)  Furthermore, the record confirms that the veteran 
was subjected to at least some degree of noise exposure 
coincident to his service duties as electronic intercept 
operations and analysis specialist.  Post-service medical 
evidence shows ongoing findings of hearing loss, with the 
presence of left ear hearing loss disability (as defined by 
38 C.F.R. § 3.385) shown from July 1992.  There is no 
evidence of post-service noise exposure.

The Board also acknowledges that the December 2001 VA 
examiner opined that the veteran's current left ear hearing 
loss disability is not related to his military service.  The 
examiner noted that the veteran's inservice hearing loss was 
still within normal limits, and opined that his current 
hearing loss disability was acquired post service.  While it 
is true that the veteran acquired hearing loss disability for 
VA purposes subsequent to service, in view of the evidence 
demonstrating that the veteran's hearing acuity in the left 
ear substantially decreased during his military service, the 
Board is of the opinion that the evidence in this case is in 
equipoise.  Accordingly, service connection for left ear 
hearing loss disability is warranted. 


ORDER

Entitlement to service connection for left ear hearing loss 
disability is granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



